 Case 1:17-cr-00449-NGG Document 63 Filed 10/18/19 Page 1 of 2 PageID #: 346


                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
SK                                                271 Cadman Plaza East
F.#2011R00298                                     Brooklyn, New York 11201



                                                  October 18, 2019


By ECF and By Email

James M. Branden, Esq.
The Law Office of James M. Branden
551 Fifth Avenue
New York, New York 10176

Bobbi C. Sternheim, Esq.
Offices of Bobbi C. Sternheim
33 West 19th Street, 4th Floor
New York, New York 10011

                Re:   United States v. Mirsad Kandic
                      Criminal Docket No. 17-449 (NGG)

Dear Counsel:

               Enclosed please find discovery provided by the government in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
discovery provided on November 14, 2017, November 22, 2017, November 29, 2017, March
20, 2018, April 19, 2018, June 21, 2018, July 5, 2018, November 6, 2018, November 20,
2018, March 18, 2019, May 6, 2019, July 26, 2019, and October 3, 2019. The enclosed
items constitute SENSITIVE DISCOVERY MATERIAL and are governed by the
Stipulation and Order previously entered by the Court (ECF No. 15). The government
renews its request for reciprocal discovery from the defendant.

               Enclosed please find agent notes and materials related to the July 25-26, 2017
interviews of the defendant in Bosnia and Herzegovina, bearing Bates numbers MK-005917
to MK-005922.
 Case 1:17-cr-00449-NGG Document 63 Filed 10/18/19 Page 2 of 2 PageID #: 347



            Please contact us if you have any questions or requests.

                                                Very truly yours,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:           /s/
                                                Saritha Komatireddy
                                                David K. Kessler
                                                J. Matthew Haggans
                                                Assistant U.S. Attorneys
                                                (718) 254-7000


cc:   Clerk of the Court (NGG) (by ECF) (without enclosures)




                                            2
